DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 10, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al (US 2002/0074144).
Re claim 1, Watanabe discloses an electronic device comprising: a substrate(29); an electronic component (31) carried by the substrate; an EMI protection film (27) over-molded on the electronic component (Fig 3), wherein the EMI protection film comprises a ferromagnetic material (19)[0044]; and an adhesive layer (23) directly adhering the EMI protection film to the electronic component (Fig 3).
Re claim 2, wherein the substrate is a circuit board [0076], an electronic device frame, or an electronic device housing; and wherein the electronic component is a battery, a printed circuit board, a central processing unit, a graphics processing unit, an integrated circuit (IC)[0041], a piezoelectric device, a cable assembly, a semiconductor [0072], a display chip, a memristor, an electro-mechanical device, an electro- optical device, a transducer, a sensor, a detector, an antenna, a solid-state drive, or a combination thereof.

Re claim 6, wherein the EMI protection film includes an iron-silicon alloy (FeSi) [0073], an iron-silicon-chromium alloy, an iron-silicon-boron alloy, an oxide- based ferromagnet, a neodymium-iron-boron ferromagnet, a manganese- and zinc- based ferromagnet, a nickel- and zinc-based ferromagnet, a manganese-bismuth 5ferromagnet, an aluminum-copper-manganese ferromagnet, a neodymium-iron-boron ferromagnet, or a combination thereof.
Re claim 8, wherein the adhesive layer provides a layer of insulation (insulative) [0038] between the EMI protection film and the electronic component (Fig 3).
Re claim 10, wherein the electronic component includes an EMI susceptible portion, an EMI emitting portion, or both on a common substrate, and the EMI protection film is applied to the EMI susceptible portion, the EMI emitting portion, or both [0046].
Re claim 11, wherein the EMI protection film is applied is also applied to the substrate (Fig 3).

Claim(s) 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnold et al (US 2004/0120131).
Re claim 12, Arnold et al disclose a method of protecting an electronic device from EMI comprising: applying an adhesive layer (49) to an EMI protection film or an electronic component (electronic device) [0065]; and vacuum-release over-molding the EMI protection film [0070] over an electronic component (electronic device) with the adhesive layer positioned between the EMI protection film and the electronic component [0065].


Re claim 14, Arnold et al disclose a method of reducing EMI in an electronic device, comprising: selecting an electronic component of an electronic device [0065] that is susceptible to EMI or emits EMI, wherein the EMI is sufficient to reduce electronic device performance (function as claim); and applying an EMI protection layer (10) on the electronic component [0065] with an adhesive layer (49) positioned directly between the electronic component and the EMI protection layer [0065].
Re claim 15, wherein applying is by vacuum-release over- molding [0070].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2002/0074144).
The teaching as discussed above does not disclose wherein the EMI protection film is over- molded on the electronic component by vacuum-release over-molding (re claim 4), wherein the EMI protection film has an average thickness from about 0.05 mm to about 0.35 mm, and the adhesive layer has a 10thickness from about 5 µm to about 50 µm (re claim 7).
	Re claim 4, the limitations of “vacuum-release over-molding” have been considered, but does not result in a structural difference. The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.  In re Stephens 145 USPQ 656 (CCPA 1965).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the specific thickness of the protective film for suppressing electromagnetic radiation, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2002/0074144) in view of Wang et al (US 2004/0211580).
The teaching as discussed above does not disclose wherein the EMI protection film is magnetized at from 4,000 Gauss to about 15,000 Gauss. 
Wang et al teach the use of the EMI protection film is magnetized at from 4,000 Gauss to about 15,000 Gauss (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the protection film of Watanabe et al by employing 4000-15000 gauss for shielding magnetic field.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2002/0074144) in view of Hong et al (US 2018/0310443)
The teaching as discussed above does not disclose wherein the adhesive layer is photo-cured between the EMI protection layer and the electronic component. 
Hong et al teach the use of photo-curable adhesive [0072]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the photo-curable adhesive with the adhesive of Watanabe for being flexible.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2004/0120131) in view of Hong et al (US 2018/0310443).

Hong et al teach the use of UV photo-curable adhesive [0072]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the photo-curable adhesive with the adhesive of Arnold et al for being flexible.
As to the adhesive layer is exposed to UV energy at from about 600 mJ/cm2 to about 1,500 mJ/cm2 for about 5 seconds to about 1 minute
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the UV photo-curable adhesive by employing 600 mJ/cm2 to about 1,500 mJ/cm2 for about 5 seconds to about 1 minute for intended use, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUNG V NGO/Primary Examiner, Art Unit 2847